            Case 1:19-cv-00109-SM Document 22 Filed 06/05/19 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE

                                                   )
 JOHN DOE,                                         )
                                                   )
                Plaintiff,                         )
                                                   )
                v.                                 )         Civil Action No. 1:19-cv-109-SM
                                                   )
 TRUSTEES OF DARTMOUTH COLLEGE                     )
                                                   )
                Defendant.                         )
                                                   )

                DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION
                          FOR EXTENSION OF TIME

       Defendant Trustees of Dartmouth College (“Dartmouth” or the “College”), by and

through its attorneys, Dinse P.C. and Wadleigh, Starr & Peters, P.L.L.C., opposes Plaintiff’s

Motion for Extension of Time, ECF No. 21. While undersigned counsel normally agree to

reasonable requests for extensions of time, additional time is not warranted here because

Plaintiff’s request misunderstands the Court’s May 7, 2019 Endorsed Order. The Court did not

order that Plaintiff be given thirty days to decide whether to dismiss the case or proceed under

his true identity, so there is no deadline to extend. Dartmouth respectfully requests that

Plaintiff’s motion be denied.

       I.      Factual and Procedural Background

       Plaintiff filed his first Complaint on August 6, 2018 in the action titled John Doe v.

Trustees of Dartmouth College, Docket No. 1:18-cv-00690-JD. He simultaneously moved to

proceed using a pseudonym. The Court denied Plaintiff’s motion in the first case on November

2, 2018. Judge DiClerico held that Plaintiff must proceed under his true identity, but gave him

30 days to decide whether he would do so or voluntarily dismiss his claims, with prejudice, to
             Case 1:19-cv-00109-SM Document 22 Filed 06/05/19 Page 2 of 4




preserve his privacy. Plaintiff then moved to reconsider that ruling, which Dartmouth opposed.

Dartmouth objected that Plaintiff should not be permitted to dismiss and re-file his case every

time he received a decision that he did not like in the hope of getting a better result next time.

On November 29, 2018, the Court ordered that Plaintiff could dismiss his suit without prejudice,

but denied his request for a ruling that he be permitted to proceed anonymously in a future case.

       Plaintiff filed his second Complaint with nearly identical allegations and claims on

January 30, 2019. Again he moved to proceed using a pseudonym. ECF No. 2. The Court

ordered Plaintiff to show cause as to why Judge DiClerico’s previous order should not stand.

ECF No. 9. Plaintiff responded with a “Memorandum of Law in Support of Supplement for

Plaintiff’s Motion to Proceed Under Pseudonym,” ECF No. 20-1. On May 7, 2019, the Court

issued an Endorsed Order stating it had considered Plaintiff’s memorandum in response to the

show cause order and denying Plaintiff’s motion to proceed under a pseudonym.

       II.      Analysis

       Plaintiff’s Motion requests “additional time to decide if he ought to file for this case to be

dismissed or proceed under his true identity” based on his “assumption he has 30 days since the

time Judge McAuliffe denied his motion to proceed under a pseudonym to decide if he will

proceed.” Pl.’s Mot. for Extension of Time, ECF No. 21 at 1. That assumption is incorrect. The

Court’s May 7, 2019 Endorsed Order did not give Plaintiff additional time to decide whether to

voluntarily dismiss this case. To the contrary, it denied Plaintiff’s motion to proceed under a

pseudonym without qualification. While Dartmouth is not using Plaintiff’s name in this

Opposition, it is under the impression that once the Court’s Order issued it could.

       The Court has ordered—twice—that Plaintiff must proceed under his true identity. That

is the law of the case. If Plaintiff seeks leave from the Court to voluntarily dismiss his case




                                                  2
          Case 1:19-cv-00109-SM Document 22 Filed 06/05/19 Page 3 of 4




without prejudice again, Dartmouth will oppose it. As Dartmouth has previously argued,

Plaintiff cannot dismiss and re-file his Complaint every time he gets a decision that he does not

like. While Dartmouth does not believe this suit has any merit, it is unfair to require it to defend

against endless identical motions to proceed under a pseudonym. If Plaintiff wants to pursue his

claims he must do so under his name. Otherwise, he must dismiss this case with prejudice.

                                         CONCLUSION

       For the reasons set forth above, Dartmouth respectfully requests that Plaintiff’s Motion

for Extension of Time be denied.

       Dated at Burlington, Vermont, this 5th day of June 2019.

                                              By:     /s/ Shapleigh Smith, Jr.
                                                      Shapleigh Smith, Jr., Esq.*
                                                      Kendall Hoechst, Esq.*
                                                      DINSE
                                                      209 Battery Street
                                                      Burlington, VT 05401
                                                      802-864-5751
                                                      ssmith@dinse.com
                                                      khoechst@dinse.com

       Dated at Manchester, New Hampshire, this 5th day of June 2019.

                                              By:     /s/ Christopher P. McGown
                                                      Christopher P. McGown, Esq.
                                                      WADLEIGH, STARR & PETERS, P.L.L.C.
                                                      95 Market Street
                                                      Manchester, NH 03101
                                                      603-669-4140
                                                      cmcgown@wadleighlaw.com

                                                      *Admitted pro hac vice

                                                      Attorneys for Trustees of Dartmouth
                                                      College




                                                 3
  Case 1:19-cv-00109-SM Document 22 Filed 06/05/19 Page 4 of 4




                           CERTIFICATE OF SERVICE
I hereby certify that a copy of the foregoing has this day been sent to Plaintiff, via email.


                                       __/s/ Christopher P. McGown
                                       Christopher P. McGown




                                          4
